JUDGMENT

                                        Court of Appeals
                                   First District of Texas
                                         NO. 01-14-00815-CR

                     EX PARTE MUHAMMAD SAADAN AHSHAN, Appellant

            Appeal from the 228th District Court of Harris County. (Tr. Ct. No. 1433456).

       This case is an appeal from the order denying habeas relief signed by the trial court on September
22, 2014. After submitting the case on the parties’ briefs, the Court holds that the trial court’s order
contains no reversible error. Accordingly, the Court affirms the trial court’s order.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 17, 2015.

Panel consists of Justices Keyes, Massengale, and Lloyd.